People v Gillens (2015 NY Slip Op 09641)





People v Gillens


2015 NY Slip Op 09641


Decided on December 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2015

Mazzarelli, J.P., Sweeny, Manzanet-Daniels, Gische, JJ.


16518 5722/12

[*1] The People of the State of New York, Respondent,
vDavid Gillens, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Joanne Legano Ross of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ellen Standfield Friedman of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered May 22, 2013, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of five years' probation, unanimously affirmed.
Defendant's claim that his plea allocution was deficient because the court omitted the word "jury" from its reference to giving up the right to a trial is a claim requiring preservation (see People v Jackson, 123 AD3d 634 [1st Dept 2014], lv denied 25 NY3d 1201 [2015]), and we decline to review this unpreserved claim in the interest of justice. As an alternative holding, we find that the record establishes the voluntariness of the plea (see People v Tyrell, 22 NY3d 359, 365 [2013]; People v Harris, 61 NY2d 9, 16-19 [1983]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2015
CLERK